Citation Nr: 1524821	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  12-30 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 2001 to July 2005.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that service connection is warranted for sleep apnea.  When he was seen in a VA outpatient treatment clinic in February 2011, the Veteran reported that his wife said he snored very loudly.  A May 2011 sleep study at a private facility demonstrated severe obstructive sleep apnea/hypopnea syndrome.

During the April 2015 hearing before the undersigned, the Veteran testified he was told while he was in service that he snored loudly.  Of record is a statement from D.F. who indicated he served with the Veteran.  He wrote that after their unit was hit with mortar rounds, he noticed a change in the Veteran's sleeping habits.  He stated the Veteran snored loudly, as if he were trying to catch his breath.  He added that one night he observed that the Veteran stopped breathing at least six times.  He also said the Veteran lived with him following service and that he noticed the same thing was happening.

In addition, the Veteran testified he developed obstructive sleep apnea as a result of his service-connected posttraumatic stress disorder (PTSD).  He submitted several research studies suggesting there is a correlation between obstructive sleep apnea and PTSD.

In view of the above, a VA examination is needed to adequately address the claim for service connection for obstructive sleep apnea.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Please arrange for an appropriate VA examination to determine the nature and etiology of the Veteran's obstructive sleep apnea.  

The examiner is requested to provide an opinion concerning whether it is at least as likely as not 50 percent or higher probability) that the Veteran's obstructive sleep apnea is related to service or his service-connected PTSD.

The Veteran's record must be reviewed by the examiner in conjunction with the examination.  The examiner should consider and discuss as necessary the evidence of record, including the lay statement of a fellow servicemember who reported observing the Veteran snoring loudly and repeatedly stopping his breathing in service, as well as the article from Military Medicine which noted that "[i]t has even been suggested that the increased arousal and sleep disruption in patients with PTSD may eventually lead to the development of problems with sleep-disordered breathing such as OSA."  All indicated studies must be completed.  

The rationale for any opinion should be set forth.

2.  The AOJ should then review the record and readjudicate the claim on appeal.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




